Case 4:18-cv-00442-ALM-CMC Document 167 Filed 06/26/20 Page 1 of 4 PageID #: 9047



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


   PLAINTIFF’S RESPONSE TO DEFENDANTS’ NOTICE OF SUPPLEMENTAL
           EVIDENCE IN SUPPORT OF MOTION FOR SANCTIONS

          NOW COMES Edward Butowsky, the Plaintiff, responding to the Defendants’

  Notice of Supplemental Evidence in Support of Motion for Sanctions (Doc. No. 155):

                                         Argument

       (1) An improper response to a request for admission is not a basis for Rule 11
           sanctions.

          The Defendant’s Notice of Supplemental Evidence was filed in bad faith. A failure

  to admit something in response to a request for admissions is not a basis for Rule 11

  sanctions, and the Defendants know that. “…Rule 11(d) specifically forecloses Rule 11

  sanctions for discovery violations, and all of Defendants' arguments regarding Plaintiff's

  alleged violations deal with discovery issues, whether it be written discovery in the form

  of Requests for Admissions, or depositions.” Cannon v. S. Univ. Bd. of Supervisors, CV

  17-527-SDD-RLB, 2019 WL 1590585, at *1 (M.D. La. Apr. 12, 2019). Furthermore, a

  failure to admit something is not tantamount to “lying.” Requests for admission are not



                                             -1-
Case 4:18-cv-00442-ALM-CMC Document 167 Filed 06/26/20 Page 2 of 4 PageID #: 9048



  sworn answers to interrogatories. Instead, their purpose is to “narrow the issues to be

  resolved at trial by identifying and eliminating those matters on which the parties agree.”

  Am. Auto. Ass’n, Inc. v. AAA Legal Clinic of Jefferson Crooke, P.C., 930 F.2d 1117, 1121

  (5th Cir. 1991).

         The sole remedy when a party improperly denies a request for admission is found

  in Rule 37:

         Federal Rule of Civil Procedure 37(c)(2) makes sanction available as to Rule 36
         requests where “a party fails to admit what is requested under Rule 36 and [ ] the
         requesting party later proves a document to be genuine or the matter true.” Fed. R.
         Civ. P. 37(c)(2); see also Vantage Trailers, Inc. v. Beall Corp., No. Civ. A. H-06-
         3008, 2008 WL 4093691, at *2 (S.D. Tex. Aug. 28, 2008) (“Rule 37(c)(2)
         provides for sanctions against a party for improperly denying a request for
         admissions that is later proven to be true.”); accord Fed. R. Civ. P. 36 advisory
         committee's note (1970) (“Rule 36 does not lack a sanction for false answers; Rule
         37(c) furnishes an appropriate deterrent.”).

         In those circumstances, “the requesting party may move that the party who failed
         to admit pay the reasonable expenses, including attorney's fees, incurred in making
         that proof,” and Rule 37(c)(2) directs that “[t]he court must so order unless: (A)
         the request was held objectionable under Rule 36(a); (B) the admission sought was
         of no substantial importance; (C) the party failing to admit had a reasonable
         ground to believe that it might prevail on the matter; or (D) there was other good
         reason for the failure to admit.” Fed. R. Civ. P. 37(c)(2); see also Richard v.
         Inland Dredging Co., LLC, No. 6:15-0654, 2016 WL 5477750, at *3 (W.D. La.
         Sept. 29, 2016) (“One commentator has stated that the ‘reasonable grounds’
         exception is the most important consideration that justifies the refusal to make an
         award under Rule 37(c).” (internal quotation marks and citation omitted)); Sparks
         v. Reneau Pub. Inc., 245 F.R.D. 583, 588 (E.D. Tex. 2007) (“Federal Rule of Civil
         Procedure 37(c)(2) provides that if a party fails to admit the genuineness of any
         document or the truth of any matter as requested under Rule 36, upon motion the
         Court ‘shall’ award the requesting party reasonable fees and expenses incurred in
         proving up those matters ‘unless it finds that (A) the request was held
         objectionable pursuant to Rule 36(a), or (B) the admission sought was of no
         substantial importance, or (C) the party failing to admit had reasonable ground to
         believe that the party might prevail on the matter, or (D) there was other good
         reason for the failure to admit.’ This rule leaves the Court with no discretion.”
         (citation omitted; emphasis removed)).


                                             -2-
Case 4:18-cv-00442-ALM-CMC Document 167 Filed 06/26/20 Page 3 of 4 PageID #: 9049



  Campos v. HMK Mortgage, LLC, 3:18-CV-1362-X, 2019 WL 7842434, at *2 (N.D. Tex.

  Dec. 26, 2019). The Defendants have filed a motion for Rule 37 sanctions, and the

  Plaintiff will respond to that motion in due time.

     (2) A refusal to answer an interrogatory – based on a properly asserted objection
         – cannot be the basis for any kind of sanction.

         On page 5 of their Notice of Supplemental Evidence, the Defendants fault the

  Plaintiff because “in his most recent interrogatory responses, he refused to provide a list

  of the websites he owns, manages or controls.” That is petty and ridiculous. As their own

  exhibit reveals, the Plaintiff properly asserted an objection to that interrogatory. The

  Defendants have never asserted that the objection was improper, nor did they seek to

  compel the Plaintiff to answer that interrogatory. They do not cite any authority

  whatsoever to suggest that the Plaintiff did something wrong by asserting an objection,

  and indeed there is no such authority.




                                              -3-
Case 4:18-cv-00442-ALM-CMC Document 167 Filed 06/26/20 Page 4 of 4 PageID #: 9050



                                         Conclusion

         Nothing in the Notice of Supplemental Evidence is relevant to the Defendants’

  request for Rule 11 sanctions.       The Plaintiff will address the Defendants’ latest

  accusations when he responds to their Rule 37 motion.



                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky




                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on June 26, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -4-
